Title: General Orders, 30 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 30th 1776.
Parole Philadelphia.Countersign Holland.


The Brigadiers are to order the officers and men belonging to their several Brigades (not on duty) to march from their respective regimental parade to their alarm posts at least once every day that they may become well acquainted therewith, they are to march by such routes as are least exposed to a fire from the shipping and it is expected that all officers from the highest to the lowest, will make themselves well acquainted with the ground, that they may at any time be able to make advantage of it.
Upon the Signal for the enemies approach, or upon any alarm, all fatigue parties are immediately to repair to their respective Corps, with their arms, ammunition and accoutrements ready for instant action; the working parties in no other instance are to be interrupted; the finishing of our Lines of

defence and other works expeditiously, is a matter of so much consequence, that the General is persuaded from the known Zeal of the troops, that officers and men will stand in no need of arguments, to stimulate them upon common exertion upon the occasion, his anxiety for the Honor of the American Arms, and the noble cause we are engaged in, not a distrust in the officers care, induces him once more, and while time will allow it, to recommend a thorough Inspection in the mens arms and ammunition, to see that every Soldier is completed to Twenty-four Rounds, and has a good Flint well fixed into the lock; in short to be well prepared for an e[n]gagement is, under God, (whose divine Aid it behoves us to supplicate) more than one half the battle.
The General desires that each Colonel, or commanding officer of the established Regiments, will furnish him with a list of the vacancies therein, and that the Field Officers of those Regiments would recommend proper persons, to fill them—The commanding officer for the time being, of such Militia as shall arrive in this City from New Jersey, Connecticut and Massachusetts bay, is to give in Returns thereof to the Adjutant General, of the parties as they arrive, he is immediately to discharge every man who comes without Arms, and is to see that all the others are completed with their Twenty-four rounds ⅌ man, and that they do their proportion of all duties, as well fatigue as other duty.
Capt: Josiah Fay of Col. Ward’s Regiment to act as Major of the said regiment, ’till further orders, he is to be obeyed as such.
After Orders. Twenty six thousand Musket Cartridges to be sent Col. Prescott on Governor’s Island with some flints.
The Brigadiers to order a circle to be marked round the several Redoubts, by which their officers are to be directed, in giving orders for the first discharge—Small brush may be set up to make the line more distinct and familiar to the men, who are by no means to be ordered to fire before the enemy arrive at the circle.
The Countersign in future to be delivered by the Adjutant General, to the Brigade Majors, and Adjutant of Artillery, at six oClock P.M.; who are to send the same sealed to their respective Brigades, and to the Field Officers of their respective brigades, if required by the latter and to no others.

Capt. Stephen Brown of Col. Durkee’s Regiment, to go immediately to New-Ark, and apply for assistance in procuring and fixing boats, near the ferries, for facilitating the passage of the Troops from Jersey to New York.
Genl Heath to order the house and barn on Governors Island, to be consumed.
